Motion GRANTED and Order filed August 16, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00711-CV
                                   ____________

                  IN RE SUZANNE SONDRUP RON, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-19071

                                     ORDER

      On August 14, 2018, relator Suzanne Sondrup Ron filed a petition for writ of
mandamus in this court. Relator asks this court to order the Honorable Kyle Carter,
Judge of the 125th District Court, in Harris County, Texas, to vacate his order dated
August 3, 2018, entered in trial court number 2017-19071, compelling arbitration.
      Relator has also filed a motion for a temporary relief asking this court to stay
the order compelling arbitration pending a decision on the petition for writ of
mandamus. See Tex. R. App. P. 52.8(b), 52.10. It appears from the facts stated in the
petition and motion that relator’s request for relief requires further consideration and
that relator will be prejudiced unless immediate temporary relief is granted. We
therefore GRANT relator’s motion and issue the following order:

      We ORDER the August 3, 2018 order compelling arbitration STAYED until
a final decision by this court on relator’s petition for writ of mandamus, or until
further order of this court.

      In addition, the court requests Avishai Ron, the real party-in-interest, to file a
response to the petition for writ of mandamus on or before August 30, 2018. See
Tex. R. App. P. 52.4.

                                               PER CURIAM


Panel consists of Justices Christopher, Busby, and Brown.